UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 DATE OF REPORT (Date of earliest event reported): April 7, 2011 CATERPILLAR FINANCIAL SERVICES CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (STATE OR OTHER JURISDICTION OF INCORPORATION) 0-13295 (COMMISSION FILE NUMBER) 37-1105865 (IRS EMPLOYER IDENTIFICATION NUMBER) 2120 West End Avenue, Nashville, Tennessee 37203-0001 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) Registrant’s telephone number, including area code: (615)341-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On April 7, 2011, Caterpillar Financial Services Corporation (the “Company”) commenced its program for the issuance from time to time of the Company’s Medium-Term Notes, SeriesG (the “Medium-Term Notes”). Any such issuance will be under the Company’s previously filed Registration Statement on Form S-3 (Registration No.333-173364) (the “Registration Statement”) and the related Prospectus dated April 7, 2011 and Prospectus Supplement dated April 7, 2011, as each may be amended from time to time. On April 7, 2011, the Company also recommenced its program for the issuance from time to time of the Company’s PowerNotes® (the “PowerNotes”).Any such issuance will be under the Registration Statement and the related Prospectus dated April 7, 2011 and Prospectus Supplement dated April 7, 2011, as each may be amended from time to time. Item9.01. Financial Statements and Exhibits. (c)Exhibits. The following Exhibits are filed as part of this Report and as Exhibits to the Registration Statement: Exhibit Number Description Opinion of Sidley Austin LLP, as to the legality of the Medium-Term Notes. Opinion of Sidley Austin LLP, as to the legality of the PowerNotes. Opinion of Sidley Austin LLP, as to certain federal tax matters concerning Medium-Term Notes. Opinion of Sidley Austin LLP, as to certain federal tax matters concerning PowerNotes. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Caterpillar Financial Services Corporation By: /s/ J. Wesley Blumenshine Name: J. Wesley Blumenshine Title:Secretary Date: April 7, 2011 3 EXHIBIT INDEX Exhibit Number Description Opinion of Sidley Austin LLP, as to the legality of the Medium-Term Notes. Opinion of Sidley Austin LLP, as to the legality of the PowerNotes®. Opinion of Sidley Austin LLP, as to certain federal tax matters concerning Medium-Term Notes. Opinion of Sidley Austin LLP, as to certain federal tax matters concerning PowerNotes®. 4
